Title: 29th.
From: Adams, John Quincy
To: 


       Paid a visit this morning to Mr. Tracey, but he was not at home. At about eleven in the morning I received a billet from my Cousin Betsey, telling me I must be in Boston before dinner, as Mr. Peabody, would certainly leave town this afternoon, for Haverhill. That she could not go with me, as we had intended, another woman, having engaged a place in the Chaise. I immediately hastened to Boston; got there just at Dinner time, and was then told, that matters were again alter’d, and that we were not to go till to morrow morning. I was not displeased with this information. Dined with my uncles. After dinner I met Mr. Hughes in the Street, and went and spent an hour with him at his Office. Met Mr. W. Smith in the Street. He has been gone ever since my arrival, on a journey; and return’d last evening. I was lounging about all the afternoon; and spent the Evening, and supp’d at Doctor Welch’s. Slept at Uncle Smith’s.
      